Citation Nr: 1039202	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  08-21 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to the 
service-connected right and left knee disabilities. 

2. Entitlement to service connection for L5 radiculopathy to 
include as secondary to the service-connected right and left knee 
disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from April 1975 to April 1994. 

These matters come from a September 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas which denied service connection for degenerative disc 
disease of the lumbar spine and L5 radiculopathy. 

The issues have been recharacterized for clarity.  The Veteran is 
currently service-connected for degenerative joint disease with 
postoperative torn medial meniscus, right knee and muscle atrophy 
of the right lower extremity and postoperative medical meniscus 
tear with chondromalacia, left knee. 

During the pendency of the appeal the Veteran requested a new 
examination with an orthopedic specialist, arguing that the 
general practitioner who evaluated him did not see him walk more 
than a few feet, however the RO denied the request.  The 
substance of the examination is discussed below; however, in 
light of the favorable action in this decision, an additional 
examination is not required. 


FINDINGS OF FACT

1. The medical evidence of record demonstrates that the Veteran's 
degenerative disc disease of the lumbar spine was due to his 
right and left knee disabilities. 

2. The medical evidence of record demonstrates that the Veteran's 
L5 radiculopathy was due to his right and left knee disabilities. 


CONCLUSIONS OF LAW

1. The criteria for service connection for degenerative disc 
disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2010).
 
2. The criteria for service connection for L5 radiculopathy have 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance is 
not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

Service connection may be established for disability resulting 
from injury or disease incurred in service.  38 U.S.C.A. § 1110.  
Service connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also, 
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance 
of the evidence must be against the claim for benefits to be 
denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service connection can be granted on a secondary basis.  Except 
as provided in 38 C.F.R. § 3.300(c), disability which is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original condition.  
38 C.F.R. § 3.310(a).

The Veteran contends that, over time, his service connected right 
and left knee disabilities have caused his degenerative disc 
disease lumbar spine and L5 radiculopathy.  

There are two medical opinions of record; both from the VA. 

In a January 2007 letter the Director of the Veterans Clinic of 
North Texas, E.E., reviewed the Veteran's records and opined that 
it was as likely as not that Veteran's knee problems caused him 
to suffer a back injury due to the abnormal gait he used to 
accommodate the knee disabilities.  The Veteran has been treated 
at the clinic since July 1995 when E.E. performed the initial 
evaluation.  E.E. reviewed the Veteran's history of knee 
disabilities beginning in service, including multiple surgeries, 
and reviewed the records from the Pain Rehabilitation Group which 
treated the Veteran's back disability, noting his medical history 
of sudden onset of back pain radiating down his leg in July 2001.  
E.E. also noted the issue of atrophy of the right thigh, first 
observed in 1995 which has progressed over the years.    

E.E. opined that, with the unexplained atrophy of the right thigh 
(for which the Veteran is service connected as part of his right 
knee disability) that has progressed with acute onset of back 
pain in 2001, it appears as likely as not that the antalgic gait 
that the Veteran had to use to compensate for his knees caused 
other parts of his body, such as his back, to be used in an 
abnormal manner.  He has had to walk in such a way that it caused 
atrophy to his right thigh area.  Such significant atrophy would 
also indicate that it is just as likely that the nerves coming 
out of his back into his legs were affected as well.  After 
reviewing the entirety of the record and the Veteran's 
symptomatology and the normal progression of medical disease, 
E.E. opined that it is most likely that the chronic right knee 
problems would cause him to suffer a back injury at some point in 
time secondary to the abnormal gait used to accommodate for the 
knee.  E.E. concluded that it is as likely as not that the 
Veteran's back pain is associated with his knee problems. 

At a March 2007 VA examination the Veteran reported that he has 
constant pain in his knees as well as weakness, stiffness and 
occasional swelling.  He also reported that his knees 
occasionally lock and he has fatigability and lack of endurance.  
The Veteran reported flare-ups of his knees at least twice a week 
which last for four hours during which time he uses a cane.  He 
cannot do any prolonged standing or walking, or any stair 
climbing, bending, climbing or lifting whatsoever and driving 
more than 20 minutes aggravates his knees. 

Upon examination the examiner noted the Veteran was walking with 
a normal gait and posture and that his knees had normal range of 
motion but that repetition caused an increase in pain and 
decreased his range of motion.  The examiner diagnosed the 
Veteran with degenerative joint disease of bilateral knees with 
limitation in function due to mild pain but could not comment on 
the degrees of limitation during flare-ups without resorting to 
speculation. 

The examiner noted that in previous examinations and treatment 
notes the Veteran was not noted to have an antalgic gait.  The 
examiner opined that "[h]e did not seem like he had any altered 
gait, and so given that, he did not have any altered gait the 
problems with his knees did not in anyway contribute to the 
problems of his back."  (Emphasis added.)  She then concluded 
that it is less likely than not that the Veteran's lower spine is 
secondary to either or both knees.  

The VA examiner based her opinion on the fact that the Veteran 
did not seem to have an altered gait at the examination.  However 
the examiner did not address whether the Veteran would have an 
altered gait during his reported biweekly four hour flare-ups 
which are severe enough to require the use of a cane.  
Additionally the VA examiner did not address the January 2007 
opinion from the Veteran's treating provider, E.E., who has 
treated him since 1995, who found the Veteran to have an altered 
gait and opined that his gait and knee disabilities contributed 
to his lower back disabilities.  The VA examiner's opinion is, at 
best,  incomplete and of limited probative value.  

The weight of the evidence is in favor of the Veteran's claim and 
service connection for degenerative disc disease of the lumbar 
spine and L5 radiculopathy is warranted. 



ORDER

Entitlement to service connection for degenerative disc disease 
of the lumbar spine, to include as secondary to the service-
connected right and left knee disabilities, is granted. 

Entitlement to service connection for L5 radiculopathy, to 
include as secondary to the service-connected right and left knee 
disabilities, is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


